DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 06/10/2022, terminal disclaimer was filed and approved with double patenting co-pending application 16/924,907. Currently, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an input control device using brain wave signals.
Independent claim 1 distinctly features: 	
	“receive, based on a first brain activity signal from a brain activity measuring device associated with a user, a transmission that indicates a resource account and a password; determine, based on the first brain activity signal, that the password is associated with the resource account; determine, based on a second brain activity signal, a resource transaction associated with the resource account that the user desires to complete; determine an available resource distribution device associated with a resource network that can complete the determined resource transaction that the user desires to complete; transmit, to a networked device associated with the user, a confirmation that the determined resource transaction is accurate and an indication of the available resource distribution device; process, based on a third brain activity signal that indicates the user confirmed the determined resource transaction is accurate, the determined resource transaction; and execute the determined resource transaction based on receiving an indication that the user is proximate to the available resource distribution device”
Independent claim 8 distinctly features:
“receive, based on a first brain activity signal from a brain activity measuring device associated with a user, a transmission that indicates a resource account and a password; determine, based on the first brain activity signal, that the password is associated with the resource account; determine, based on a second brain activity signal, a resource transaction associated with the resource account that the user desires to complete; determine an available resource distribution device associated with a resource network that can complete the determined resource transaction that the user desires to complete; transmit, to a networked device associated with the user, a confirmation that the determined resource transaction is accurate and an indication of the available resource distribution device; process, based on a third brain activity signal that indicates the user confirmed the determined resource transaction is accurate, the determined resource transaction; and execute the determined resource transaction based on receiving an indication that the user is proximate to the available resource distribution device”
Independent claim 15 distinctly features:
“receiving, based on a first brain activity signal from a brain activity measuring device associated with a user, a transmission that indicates a resource account and a password; determining, based on the first brain activity signal, that the password is associated with the resource account; determining, based on a second brain activity signal, a resource transaction associated with the resource account that the user desires to complete; determining an available resource distribution device associated with a resource network that can complete the determined resource transaction that the user desires to complete; transmitting, to a networked device associated with the user, a confirmation that the determined resource transaction is accurate and an indication of the available resource distribution device; processing, based on a third brain activity signal that indicates the user confirmed the determined resource transaction is accurate, the determined resource transaction; and executing the determined resource transaction based on receiving an indication that the user is proximate to the available resource distribution device”
The closest prior arts Min (US 20180292902 A1) teaches brain wave detection for input control as shown in paragraphs 88-93, and Chen et al. (US 20180285540 A1) teaches brave wave detection for device authentication as shown in paragraphs 23-25.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a detection and processing process as shown.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626